 
 
I 
One Hundred Eleventh Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the fifth day of January, two thousand and ten 
H. R. 5330 
 
AN ACT 
To amend the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 to extend the operation of such Act, and for other purposes. 
 
 
1.Delay of sunsetSection 211(a) of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended— 
(1)in subsection (a)— 
(A)by inserting of this subtitle after 214; and  
(B)by striking 6 years and inserting 16 years; and  
(2)by amending subsection (b) to read as follows: 
 
(b)ExceptionsWith respect to— 
(1)a person who receives a marker on or before the date on which the provisions of section 211 through 214 of this subtitle shall cease to have effect that later results in the execution of an antitrust leniency agreement; or  
(2)an applicant who has entered into an antitrust leniency agreement on or before the date on which the provisions of sections 211 through 214 of this subtitle shall cease to have effect, the provisions of sections 211 through 214 of this subtitle shall continue in effect..  
2.DefinitionsSection 212 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended— 
(1)by redesignating paragraph (6) as paragraph (7); and  
(2)by inserting after paragraph (5) the following: 
 
(6)MarkerThe term marker means an assurance given by the Antitrust Division to a candidate for corporate leniency that no other company will be considered for leniency, for some finite period of time, while the candidate is given an opportunity to perfect its leniency application. .  
3.Timeliness; cooperation after termination of stay or protective order 
(a)TimelinessSection 213(c) of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended to read as follows: 
 
(c)TimelinessThe court shall consider, in making the determination concerning satisfactory cooperation described in subsection (b), the timeliness of the applicant's or cooperating individual’s cooperation with the claimant. .  
(b)Cooperation after termination of stay or protective orderSection 213 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended by adding at the end the following— 
(1)by redesignating subsection (d) as subsection (e); and  
(2)by inserting after subsection (c) the following: 
 
(d)Cooperation after expiration of stay or protective orderIf the Antitrust Division does obtain a stay or protective order in a civil action based on conduct covered by an antitrust leniency agreement, once the stay or protective order, or a portion thereof, expires or is terminated, the antitrust leniency applicant and cooperating individuals shall provide without unreasonable delay any cooperation described in paragraphs (1) and (2) of subsection (b) that was prohibited by the expired or terminated stay or protective order, or the expired or terminated portion thereof, in order for the cooperation to be deemed satisfactory under such paragraphs. .  
4.Technical correctionsSection 214 of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004 (Public Law 108–237; 15 U.S.C. 1 note) is amended— 
(1)in paragraph (1) by inserting of this subtitle after 213(b); and  
(2)in paragraph (3)— 
(A)by inserting of this subtitle after 213(a) the 1st place it appears; and  
(B)by striking title and inserting subtitle.  
5.GAO reportNot later than 1 year after the date of enactment of this Act, the Comptroller General shall submit, to the Committee on the Judiciary of the House of Representatives and the Committee on the Judiciary of the Senate, a report on the effectiveness of the Antitrust Criminal Penalty Enhancement and Reform Act of 2004, both in criminal investigation and enforcement by the Department of Justice, and in private civil actions. Such report should include study of, inter alia— 
(1)the appropriateness of the addition of qui tam proceedings to the antitrust leniency program; and  
(2)the appropriateness of creating anti-retaliatory protection for employees who report illegal anticompetitive conduct.  
6.Effective date of amendmentsThe amendments made by section 1 shall take effect immediately before June 22, 2010. 
7.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
